169 F.3d 215
79 Fair Empl.Prac.Cas. (BNA) 1770,75 Empl. Prac. Dec. P 45,754Julie Deffenbaugh WILLIAMS, Plaintiff-Appellee Cross-Appellant,v.WAL-MART STORES, INC., et al., Defendants,Wal-Mart Stores, Inc., Defendant-Appellant Cross-Appellee.
No. 97-10685.
United States Court of Appeals,Fifth Circuit.
Feb. 26, 1999.

Mark C. Brodeur, Dallas, TX, for Plaintiff-Appellee Cross-Appellant.
Jimmy Preston Wrotenbery, Kevin D. Jewell, Magenheim, Bateman, Robinson, Wrotenbery & Helfand, Houston, TX, for Defendant-Appellant Cross-Appellee.
Appeals from the United States District Court for the Northern District of Texas;  Eldon B. Mahon, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC (Opinion Sept. 24, 1998, 5 Cir., 1998, 156 F.3d 581).
Before POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Chief Judge King is recused and did not participate in this decision